Name: Commission Regulation (EC) No 2085/94 of 22 August 1994 determining the quantities of certain categories of milk and milk products available for the third quarter of 1994 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 217/4 Official Journal of the European Communities 23 . 8 . 94 COMMISSION REGULATION (EC) No 2085/94 of 22 August 1994 determining the quantities of certain categories of milk and milk products available for the third quarter of 1994 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as last amended by Regulation (EC) No 3550/93 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EC) No 1 744/94 (3) determining the extent to which applications lodged in July 1994 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted, applications for import licences for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities exceeding those available ; whereas, therefore the quantity of each product available for the period from 1 October to 31 December 1994 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period from 1 October to 31 December 1994 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 62, 7. 3 . 1992, p . 34. 0 OJ No L 324, 24. 12. 1993, p . 15. (3) OJ No L 182, 16. 7 . 1994, p . 25. A N N E X To ta l qu an tit ie s av ai la bl e fo r th e pe ri od 1 O ct ob er to 31 D ec em be r 19 94 (to nn es ) Co un try Po lan d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic Hu ng ar y C N co de 04 02 10 19 04 05 00 11 04 06 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a 04 02 10 19 04 05 00 11 ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 04 02 21 19 04 05 00 19 ch ee se 04 02 21 19 04 05 00 19 ex 04 06 90 - 04 02 21 19 04 05 00 19 ex 04 06 90 - ex 04 06 90 87 04 02 21 99 bu tte r 04 02 21 91 bu tte r M or av sk y bl oc k (') 04 02 21 91 bu tte r M or av sk y bl oc k (') ex 04 06 90 88 Ba la to n (2) A va ila bl e qu an tit ies 95 8,3 12 32 5 65 0 53 2,1 15 21 0 16 2,5 27 5,4 29 11 5 16 9 32 5 i (') Pr im ato r, Ot av a, Ja vo r, Uz en y bl oc k, Ka sk ha va l, Ak aw i, Ist am bu l, Ja de l He rm eli n, Os tep ek ,K ol ib a, In ov ec . (2) Cr ea m- wh ite ,H ajd u, M arv an y, Ov ari ,P an no nia ,T rap pis ta, Ba ko ny ,B ac sk ai, Ba n, De lic ac y ch ee se 'M os on ', De lic ac y ch ee se 'Pe lso ,G oy a, Ha m- sh ap ed ,K ara va n, La jta ,P are ny ica ,S ed ,T iha ny . 23 - 8 - 94 Official Journal of the European Communities No L 217/5